Opinion of the court by
Mr. Justice Tuenee:
The plaintiff below issued his capias ad respondendum on the 10th of February, 1840, returnable to the Franklin circuit court on the 1st Monday in April then next. Issue was joined between the parties, and the cause tried by a jury, at the latter term. A motion was made by the defendants below for a new trial, which was overruled, and judgment rendered in favor of the plaintiff below.
One of the defendants below sued out this writ of error, and assigns as errors, that the cause was not triable at the return term of the writ, but at a subsequent term; and that the court had not jurisdiction, &c.
After the original writ issued in this case, the legislature passed an act providing that in cases like the present, no trial should be had at the retufn term, which act took effect on the day of March, 1840.
The defendant in error insists that, inasmuch as his writ issued before the above recited act was passed, he was entitled to his trial under the old law. But we are satisfied the law is with the defendants below. The legislature have the undoubted right to establish and alter from time to time, the remedies of parties; to fix the time for holding courts, the time and mode of trial, &c. And this course of legislation has never been considered as im*286pairing the obligation of contracts, and taking away the rights of the parties, but merely altering the remedy. The defendant below had no day in court fox the production of his■ witness, whom he might have desired to examine on the trial of- the issue., and as it does not appear that the trial was- by consent of the defendant' below, he is not estopped from excepting to the proceedings had in the cause, and taking his writ of error.
The judgment must be reversed, and cause remanded for further proceedings. ' '